EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Post-Effective Amendment No.1 to Registration Statement (No. 333-196328) on FormS-3 of WaferGen Bio-systems, Inc. and subsidiaries (collectively, the “Company”) of our report dated March 17, 2015, relating to our audits of the consolidated financial statements which appear in the Annual Report on Form10-K of the Company for the years ended December31, 2014 and 2013. We also consent to the reference to our Firm under the caption “Experts” in the Prospectus which is part of this Registration Statement. /s/ SingerLewak LLP San Jose, California April 3, 2015
